Citation Nr: 0517995	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder with post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  

2.  Entitlement to a higher initial (compensable) rating for 
bilateral defective hearing prior to December 16, 2004.  

3.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971 and from September 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 and subsequent rating 
decisions of the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
November 1998 remand, when the Board directed additional 
development in relation to the veteran's claims for service 
connection for tinnitus and for bilateral defective hearing.  
Over the intervening period, the RO granted service 
connection for tinnitus and hearing loss disability, 
assigning a 10 percent and a noncompensable rating, 
respectively.  The veteran has not expressed satisfaction 
with the disability rating for tinnitus; but claims that he 
is entitled to a higher rating for hearing loss disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board has 
framed the issue as the veteran's entitlement to higher 
initial (compensable) evaluation for bilateral defective 
hearing.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue, and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

In the February 2005 rating decision, the RO increased the 
veteran's disability evaluation for bilateral defective 
hearing from a noncompensable to a 30 percent rating 
effective December 16, 2004.  
Furthermore, with respect to the claim for an increased 
rating for PTSD, the Board observes that the RO originally 
granted service connection for generalized anxiety disorder 
in a November 1997 rating decision, and a 10 percent 
evaluation was established.  A June 1998 Decision Review 
Officer (DRO) Conference Report shows that the veteran's 
entitlement to service connection, in essence, was expanded 
to include PTSD.  The September 2001 and subsequent rating 
decisions show that the veteran's service-connected 
neuropsychiatric disability currently is characterized as 
generalized anxiety disorder with PTSD.  

In an October 2002 rating decision, the disability rating for 
generalized anxiety disorder with PTSD was increased from a 
10 to a 30 percent rating.  Where the veteran has filed a 
notice of disagreement as to an RO decision assigning a 
particular disability rating, a subsequent RO decision 
awarding a higher rating but less than maximum available 
benefit does not abrogate the pending appeal; hence, no new 
juridiction-confirring notice of disagreement must be filed 
as to the subsequent decision.  Ab v. Brown, 6 Vet.App. 35, 
38 (1993).  

The veteran has indicated that his service-connected 
disabilities, particularly his PTSD, interfere with his 
industrial activities.  Accordingly, the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability, including extraschedular 
consideration under 38 C.F.R. § 4.16(b), is referred to the 
RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. 
App. 413, 421 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's generalized anxiety disorder with PTSD is 
currently manifested by a constricted affect, panic attacks 
that occur as much as two or three times a week, subjective 
complaints of memory loss and poor concentration, as well as 
irritability, anxiety, the absence of social interaction 
outside of the family circle and loss of time from work.  

3.  Prior to December 16, 2004, the veteran's hearing acuity 
in the right ear was characterized by average puretone 
thresholds ranging from 43 to 53 decibels, a speech 
recognition score ranging from 100 to 88 percent and numeric 
designations of I to II.  

4.  Prior to December 16, 2004, the veteran's hearing acuity 
in the left ear was characterized by an average puretone 
threshold ranging from 40 to 53 decibels, speech recognition 
ranging from 100 to 80 percent and numeric designations 
ranging from I to IV.  

5.  Currently, the veteran's hearing acuity in the right ear 
is characterized by an average puretone threshold of 61.25 
decibels, a speech recognition of 48 percent and a numeric 
designation of VIII; in the left ear, the hearing acuity is 
characterized by an average puretone threshold of 57.5 
decibels, a speech recognition score of 72 percent and a 
numeric designation of V.  

6.  The veteran has not demonstrated puretone thresholds of 
55 decibels or more at 1000, 2000, 3000 and 4000 hertz and 
has not shown thresholds of 30 decibels or less at 1000 hertz 
with thresholds of 70 decibels or more at 2000 hertz.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating and no greater for 
generalized anxiety disorder with PTSD have been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Code 9400, 9411 (2004).  

2.  The criteria for a higher initial (compensable) rating 
for bilateral defective hearing prior to December 16, 2004 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 
4.86, Tables VI, VIA, VII (2004).  

3.  The criteria for a current rating in excess of 30 percent 
for bilateral defective hearing have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Tables VI, VIA, VII 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating
Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Generalized Anxiety Disorder with PTSD

The veteran contends that he is entitled to a higher rating 
for his generalized anxiety disorder with PTSD.  In an 
October 2003 statement, he stated that he has problems with 
sleeping and described panic attacks that have occurred as 
often as 3 or 4 times a week before the veteran started 
taking Zoloft.  The veteran reported that he has memory loss, 
mood swings and problems with his motivation.  In addition, 
he has problems with establishing relations, stating that he 
has no friends and feels uncomfortable in crowds.  He 
expressed some concern that his job was in jeopardy because 
of his PTSD symptoms, and says he takes sick days once in a 
while because of his PTSD.  He submitted documents from Human 
Resources Department of Nuclear Fuel Services, Inc, showing 
88 hours of sick leave taken from March 2002 to October 2002 
and 87 hours of sick leave over the period of November 2002 
to August 2003.  

The veteran's wife provided a statement in September 2003 in 
support of the veteran's claim for an increased rating.  In 
essence, she states that the veteran is restless, and sleeps 
only 2 to 3 hours a night.  

The Board has reviewed all relevant evidence in the veteran's 
case in addition to statement submitted by the veteran's 
relative as to the nature and extent of his service-connected 
neuropsychiatric disability.  For the reasons and bases set 
forth below, the Board concludes that the disability picture 
more nearly approximates a 50 percent evaluation for service-
connected generalized anxiety disorder with PTSD.  

Under the criteria for rating mental disorders, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher evaluation of 70 percent 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.103, Codes 
9400 and 9411.  

The Board observes that the August 2001 VA mental examination 
report shows that there was no evidence of irrelevant speech 
or obscure speech patterns.  The veteran endorsed panic 
attacks; however, the examiner stated that the duration and 
frequency could not be determined.  The veteran demonstrated 
anxiety consistent with his diagnoses.  The examiner did not 
comment on the veteran's affect, his ability to understand 
demands, his judgment or his ability to establish and 
maintain relationships.  The examiner opined that the veteran 
was not disabled by reason of his PTSD.  The examiner 
recorded a Global Assessment of Functioning (GAF) of 72.  

When examined by VA in May 2002, the veteran was afforded a 
GAF score of 45.  That examination report shows that the 
veteran had a constricted affect, normal speech, evidence of 
panic attacks manifested by chest tightness, palpitations and 
clammy hands.  When this occurred at work, the veteran had to 
take sick leave.  The veteran described an incident two weeks 
before the examination when he was having a haircut.  When 
the hairdresser began talking about the war, he felt panicky 
and had to leave.  Although he had impaired concentration, he 
could understanding commands and demonstrated no impairment 
of his memory or judgment.  He had anxiety and an irritable 
mood and poor social relationships.  He described problems on 
his job related to his irritability an inability to trust 
others.  He also predicted the eventual termination of his 
marriage due to his irritability.  He did not demonstrate 
suicidal ideation, violent or assaultive behavior.  The 
examiner concluded that the chronic PTSD symptoms resulted in 
severe impairment socially and vocationally.  The examiner 
noted that because of the current mental status, ongoing 
emotional problems and stress at work, the veteran could 
easily decompensate.  The examiner stated that without 
treatment, the veteran would eventually lose his job and 
suffer marital problems.  The examiner noted that the veteran 
did not show obsessive or ritualistic behavior and did not 
have a problem with impulse control.  

Reports of VA outpatient treatment from 2002 show that the 
veteran reported having panic attacks, manifested by 
difficulty breathing, pressure in the chest area, anxiety and 
clammy hands.  He reported that these attacks were occurring 
as much as 2 to 3 times a week.  He also stated that a month 
could go by before he experienced a panic attack and that 
their recurrence was dependent on what is going on around 
him.  In particular, he stated that discussions about Vietnam 
precipitate this response.  Also the veteran reported having 
increased flashbacks precipitated by seeing a military helmet 
or hearing a helicopter.  

The veteran was examined again in September 2002.  At that 
time, the veteran had a restricted affect, displayed a normal 
rate and volume of speech, and demonstrated judgment that was 
intact.  He had an anxious mood with an undercurrent of 
dysphoria.  He reported that although he was close to his 
wife and son, he did not have any friends.  He stated that he 
did not get close to people and indicated his preference for 
being alone.  The examiner did not comment on the frequency 
of panic attacks, whether the veteran was able to understand 
commands or the degree, if any, to which the veteran's memory 
was impaired.  The examiner found that the veteran had a GAF 
score of 55.  The record shows that the veteran began taking 
Zoloft a few months prior to the September 2002 examination.  

During the course of the VA examination, the veteran 
described PTSD symptoms including thoughts about Vietnam 
experience, insomnia, nightmares and infrequent flashbacks.  
While talking about Vietnam, he was visibly anxious and 
experienced increased heart rate, rapid breathing and a dry 
mouth.  He stated that he avoided thoughts about Vietnam by 
staying busy and avoiding war-related movies and 
documentaries as they might increase his nightmares later on.  
The veteran displayed numbing symptoms, anhedonia and stated 
that he was depressed.  Although he did not have a violent 
history, the veteran reported that he was irritable.  The 
veteran stated that he slept only two to three hours a night.  
He reported that he was forgetful at work and could not 
remember what he read without having to reread it.  He stated 
that he was anxious in crowds, kept loaded firearms in the 
house and had a startle response.  

The Board finds that the veteran's level of disablement 
caused by the service-connected generalized anxiety disorder 
with PTSD more nearly approximates the next higher evaluation 
of 50 percent.  Information contained in the veteran's claims 
folder shows that presence of, a constricted affect, panic 
attacks that occur as much as two or three times a week, 
subjective complaints of memory loss and poor concentration, 
irritability, anxiety, the absence of social interaction 
outside of the family circle and loss of a significant amount 
of time from work.  

Prior to the use of medication 2001, the veteran was noted to 
demonstrate severe impairment of social and industrial 
activities and was assigned a GAF score of 45.  With 
treatment, he has been assigned a GAF score of 55.  See 
American Psychiatric Association, DSM-IV.   Scores from 51 to 
60 are consistent with moderate symptoms, including a flat 
affect, circumstantial speech and occasional panic attacks; 
or moderate difficulty in social, occupational or school 
functioning, such as few friends, conflicts with peers and 
coworkers.  

The veteran's clinical and employment records indicate a 
level of functioning that is more serious.  Although the 
veteran is currently employed he has frequently stated his 
concern that he may be terminated prior to his retirement due 
to his psychiatric symptoms, including his irritability and 
his panic episodes.  In view of the foregoing, the Board 
finds that the service-connected generalized anxiety disorder 
with PTSD more nearly approximates a 50 percent rating.  

The record does not support a 70 percent rating, inasmuch as 
the veteran has not shown occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  In view of the foregoing, 
the veteran is deemed to be entitled to an evaluation of 50 
percent and no more.  

Hearing loss

Service connection for bilateral defective hearing was 
granted, effective May 3, 1996.  The veteran expressed his 
disagreement with the initial rating of zero percent.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board has reviewed all pertinent evidence of 
record, and finds that the preponderance of the evidence is 
against an initial rating higher than zero percent or a 
current rating higher than 30 percent for bilateral defective 
hearing.  The reasons and bases are set forth below.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service- connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 
6100-6110.  Disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The criteria for rating bilateral hearing loss was revised by 
virtue of 64 Fed. Reg. 25203 (May 11, 1999).  The effective 
date of the revisions was June 10, 1999.  The general 
provisions set forth above underwent no change.  Instead 
provisions of 38 C.F.R. § 4.86 were added since June 10, 
1999.  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

The veteran contends that he is entitled to a higher rating 
for his service-connected hearing loss and has submitted 
statements from himself, his wife, coworkers and a supervisor 
to support his allegations regarding the extent of his 
service-connected disability.  In a September 2003 statement, 
he argued that he does not live his life in a sound proof 
room with someone speaking directly into his ear.  The 
veteran has argued that he has difficulty hearing in the 
presence of background noise, and states that his hearing 
loss has had a negative impact on his social and industrial 
activities.  

Statements from the veteran's supervisor received in December 
1998, and from veteran's coworkers received in September 
2003, show that the writers had personal knowledge of the 
veteran's disability and the extent of the impact on his 
employment.  The writers report having to repeat themselves 
when speaking to the veteran, that the veteran was able to 
hear best when he was looking at the person who is speaking 
to him and that hearing problems persist despite his use of 
hearing aids.  

The veteran's wife submitted a statement concerning the 
veteran's hearing loss disability in September 2003.  This 
statement is to the effect that the veteran has to be very 
close and looking at the speaker in order to understand what 
is said.  She reports that the family has a difficult time 
getting the veteran to hear them, even when there is no other 
noise around.  She also reported that the veteran plays the 
television and the radio very loudly.  

A June 2004 an incident report the veteran's place of 
employment shows that confusion and a security incident was 
precipitated at the veteran's work place due to his inability 
to hear commands.  

When the veteran was examined in December 1997, the right ear 
at which time he showed average an average pure tone 
threshold of 43.75 decibels and a speech recognition score of 
96 percent; the left ear showed an average puretone threshold 
of 45 decibels and a speech recognition score of 96 percent.  
The results from testing reported on the December 1998 and 
January 1999 VA audiometric examination reports were 
identical.  The veteran's right ear showed an average 
puretone threshold of 43 decibels with a speech recognition 
score of 100 percent; the veteran's left ear showed an 
average puretone threshold of 40 decibels and a speech 
recognition score of 84 percent.  All these findings, except 
the last, translate in numeric designations of I.  Results in 
the left ear in December 1998 and January 1999 are equivalent 
to a numeric designation of II.  These results are achieved 
by intersecting the columns in Table VI (38 C.F.R. § 4.85) 
for average pure tone decibel loss and for percent of 
discrimination.  

With a numeric designation of I in one ear and a numeric 
designation of I or II in the other ear, Table VII (38 C.F.R. 
§ 4.85) requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  

The veteran was provided a VA audio examination on May 2002; 
however, it was adjudged inadequate for rating purposes by 
the examiner due to the poor agreement between the speech 
recognition thresholds and the pure tone findings.  
Accordingly, the Board will not consider these results.  

The October 2002 report of the private audiometric testing, 
was incorporated and interpreted on the report of the October 
2002 VA examination.  At that time, the veteran's right ear 
demonstrated puretone thresholds of 25, 45, 70, and 70 
decibels at 1000, 2000, 3000 and 4000, respectively.  The 
average pure tone decibel loss, achieved by adding the 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hz and dividing 
the sum by four, was 53 decibels in the right ear.  The 
speech recognition score was  96 percent, in the right ear.  
By intersecting the columns in Table VI (38 C.F.R. § 4.85) 
for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
right ear is I.  

At that October 2002 examination, the veteran's left ear 
demonstrated puretone thresholds of 20, 60, 65 and 65 
decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, is 53 decibels in the left ear.  The speech recognition 
score was 100 percent, in the left ear.  By intersecting the 
columns in Table VI (38 C.F.R. § 4.85) for average pure tone 
decibel loss and for percent of discrimination, the resulting 
numeric designation for the left ear is I.  

With a numeric designation of I in one ear and a numeric 
designation of I in the other ear, Table VII (38 C.F.R. § 
4.85) requires the assignment of a noncompensable evaluation 
under Diagnostic Code 6100.  

The veteran underwent additional private evaluation in 
December 2002.  The results plotted by the private examiner 
indicated that the veteran's right ear demonstrated puretone 
thresholds of 30, 45, 65, and 70 decibels at 1000, 2000, 3000 
and 4000, respectively.  The average pure tone decibel loss, 
achieved by adding the thresholds at 1,000, 2,000, 3,000, and 
4,000 Hz and dividing the sum by four, was 52.5 decibels in 
the right ear.  The speech discrimination score was 88 
percent, in the right ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.85) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the right ear is II.  

At that December 2002 examination, the veteran's left ear 
demonstrated puretone thresholds of 25, 60, 60 and 65 
decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, is 52.5 decibels in the left ear.  The speech 
discrimination score was 80 percent, in the left ear.  By 
intersecting the columns in Table VI (38 C.F.R. § 4.85) for 
average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear is IV.  

With a numeric designation of IV in one ear and a numeric 
designation of I in the other ear, Table VII (38 C.F.R. § 
4.85) requires the assignment of a noncompensable evaluation 
under Diagnostic Code 6100.  Clearly, prior to December 16, 
2004, the preponderance of the evidence is against a 
compensable evaluation for bilateral defective hearing.  His 
bilateral hearing disability, demonstrated by the results of 
mechanical testing on several occasions, was not sufficient 
to warrant a compensable evaluation under VA standards.  

The veteran underwent another VA audiometric examination in 
December 16, 2004, at which time, the veteran's right ear 
demonstrated puretone thresholds of 35, 40, 60, 70, and 75 
decibels.  The examiner reported an average puretone 
threshold of 61.25 (Thus indicating that the puretone 
thresholds at 1000, 2000, 3000 and 4000 were 40, 60, 70, and 
75 decibels, respectively.)  The speech discrimination score 
was 48 percent, in the right ear.  By intersecting the 
columns in Table VI (38 C.F.R. § 4.85) for average pure tone 
decibel loss and for percent of discrimination, the resulting 
numeric designation for the right ear is VIII.  

At that December 16, 2004 examination, the veteran's left ear 
demonstrated puretone thresholds of 30, 25, 65, 70 and 70 
decibels.  The examiner reported an average puretone 
threshold of 57.5.  (Thus, indicating that the puretone 
thresholds at 1000, 2000, 3000 and 4000 were 25, 65, 70 and 
70 decibels, respectively.)  The speech discrimination score 
was 72 percent, in the left ear.  By intersecting the columns 
in Table VI (38 C.F.R. § 4.85) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the left ear is V.  

With a numeric designation of VIII in one ear and a numeric 
designation of V in the other ear, Table VII (38 C.F.R. § 
4.85) requires the assignment of a 30 evaluation under 
Diagnostic Code 6100.  

The provisions of 38 C.F.R. § 4.86, in effect since June 10, 
1999, were drafted with the understanding that certain 
patterns of hearing impairment cannot always be accurately 
assessed under § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these veterans experience.  See 64 Fed. Reg. 25203 (May 
11, 1999).  For example, 38 C.F.R. § 4.86(a) provides that if 
puretone thresholds at each of the four frequencies of 1,000, 
2,000, 3,000, and 4,000 Hz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  Each ear is to be 
evaluated separately.  

This situation is not found in the veteran's case.  The Board 
observes that the neither ear has not demonstrated thresholds 
55 decibels and above at 2000 through 4000 hertz on any 
examination.  Thus, the provisions of 38 C.F.R. § 4.86(a) are 
not applicable under the circumstances of the veteran's case.  

Also, 38 C.F.R. § 4.86(b) provides that when the puretone 
threshold is 30 decibels or less at 1,000 Hz and 70 decibels 
or more at 2,000 Hz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  None of the examinations since show that the 
veteran satisfies these criteria.  

In summary, the process of rating hearing loss is mechanical.  
The hearing loss measured in decibels and percent 
discrimination is plotted on tables that determine the exact 
disability rating that is to be assigned.  Under the facts of 
the veteran's case, the service-connected disability is shown 
to be equivalent higher schedular evaluations.  In view of 
the foregoing, the preponderance of the evidence is against a 
higher initial (compensable) rating for bilateral hearing 
loss prior to December 16, 2004 and a current rating in 
excess of 30 percent.  

Although the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Although it is conceivable that the 
veteran's service-connected PTSD and hearing loss would be 
productive of some degree of industrial impairment.  
Affidavits submitted by the veteran's spouse, his supervisor 
and his coworker show the impact of service-connected 
disabilities on the veteran's social and industrial 
activities.  The record, however, does not support a finding 
that such impairment is marked in degree.  The veteran is 
advised that the percent evaluations assigned to the service-
connected disabilities are reflective of the degree of 
industrial impairment currently demonstrated.  Consequently, 
there is no basis for consideration of a higher rating on 
extraschedular grounds.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA-related duties in a 
September 2003 letter.  The RO afforded the veteran details 
about the sources of evidence that might show his entitlement 
to higher disability ratings.  Specifically, the he was 
informed of the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically informed the 
veteran that the evidence must show that the service-
connected disabilities have become worse.  Although the RO 
did not state specifically that the veteran was to submit all 
evidence in his possession, it did inform the veteran that it 
was his responsibility to make certain that VA has all 
pertinent records.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports of VA and private 
treatment and provided VA medical examinations.  Also, in an 
April 2005 statement, the veteran reported that he had no 
more evidence to submit.  In view of the foregoing, VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the veteran is not be 
prejudiced by the Board's proceeding to the merits of the 
claim.  


ORDER

A 50 percent rating for generalized anxiety disorder with 
PTSD is allowed, subject to regulations applicable to the 
payment of monetary awards.  

A higher initial (compensable) rating for bilateral defective 
hearing prior to December 16, 2004 is denied.  

An increased rating for bilateral defective hearing, 
currently evaluate as 30 percent disabling is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


